13. The fight against terrorism (vote)
- Motion for resolution
- Before the vote on Amendment 3:
(IT) Madam President, ladies and gentlemen, the oral amendment that our Group is proposing involves replacing the words 'all forms of glorifying' by the word 'apology'. We consider that the word apology better reflects the type of behaviour to be curbed. If Mr Díaz de Mera is in agreement, our Group will vote in favour.
(The oral amendment was accepted)
- Before the vote on Amendment 27:
(IT) Madam President, ladies and gentlemen, on the basis of Rule 151(3), you, as President, can decide on the admissibility of paragraph 6, on which we are about to vote. That recital states that terrorism can no longer be eradicated. Can this House really make it official that terrorism cannot be eradicated? I feel that there must either be a translation error in some texts, or a very serious political misjudgement, and for those reasons I ask you, Madam President, to decide on the admissibility of that paragraph.
Ms Muscardini, all the admissibility checks have been done by the services, and it was open to amendments, so I am afraid we are where we are now.
- Before the vote on Amendment 33:
(IT) Madam President, ladies and gentlemen, I ask whether the proposer of the amendment would agree to remove the two phrases which currently read: 'in some rare instances' and 'which may not be lawful' from the sentence. If these two phrases are removed from the amendment, we would be willing to support it.
(The oral amendment was accepted)